 PAASCHE AIRBRUSH COMPANY277PAAscm AIRBRUSH COMPANYandSHEET METAL WORKERS LOCALUNION No. 115, SHEET METAL WORKERS INTERNATIONAL ASSOCIA-TION, A. F. L., PETITIONERPAASCHE AIRBRUSH COMPANYandLOCAL1031,INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, A. F. L., PETITIONER.CasesNos. 13-RC--281 and 13-RC-,2907.November 13, 1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeAlbert H. Kleen, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The following labor organizations claim to represent certainemployees of the Employer : Sheet Metal Workers Local Union No.115, Sheet Metal Workers International Association, A. F. L.; Local1031, International Brotherhood of ElectricalWorkers, A. F. L.;Local 1119, United Electrical, Radio & Machine Workers of America;District Lodge No. 8, International Association of Machinists; andInternational JewelryWorkers Union, Local No. 4; herein calledthe Sheet Metal Workers, I. B. E. W., U. E., I. A. M., and JewelryWorkers, respectively.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units; the determination of representatives:The Sheet Metal Workers, the Petitioner in Case No. 13-RC-2842,seeks to sever, on a craft basis, a unit of all employees except paintsprayers employed in the Employer's sheet metal department.TheI. B. E. W., the Petitioner in Case No. 13-RC-2907, and the JewelryWorkers each seeks to represent a unit of all the remaining productionand maintenance employees.The U. E., the I. A. M., and theEmployer contend that the only appropriate unit is one composed of1The hearing officerreferredto the Board the Employer'smotion to dismiss the petitionfiled by theSheet MetalWorkers andthe U.E.'smotion to dismiss both petitions filedherein on the groundthat the units sought are inappropriate.For thereasons stated inparagraph numbered 4,infra,the motions to dismiss are hereby denied.101 NLRB No. 70. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDall production and maintenance employees, including the sheet metalworkers.The Employer and the U. E. assert that the integratednature of the operations, the transfer of employees from the sheetmetal department to other productionormaintenancejobs, theasserted lack of craft characteristics of these employees, and the6-year history of collective bargaining on a plant-wide basis 2 inwhich these employees have acquiesced, preclude the establishmentof a separate unit of sheet metal workers.The Employer is engaged in the manufacture of industrial spraypainting equipmentand maintainsits only plant in Chicago,Illinois.It carries on all its operations in a single, 2-story building.Depart-ment 5, its sheet metal department, is located in the northwest sectionof the first floor and, unlike the other 5 departments in the plant,is supervised by both a foreman and a superintendents There are21 employees in this department, who, with the exception of 2 paintsprayers," are engaged in the manufacture of spray booths,automaticconveyors, and drying equipment, such as infrared ovens and steam-heated ovens.Over 90 percent of these products are custom built.Although some of these products require machining or incidentalwork by employees in other departments, most of the work performedin department 5 is independent of that done in other departmentsof the plant.Thus, these employees work from raw sheet metal,shearing and forming the metal, laying out the finished productfrom blueprints or sketches, and assembling it by riveting, welding,or bolting into the completed product.Moreover, although employeesin other departments occasionally also perform certain tasks per-formed by department 5 employees, such as welding or pipe threading,these tasks are incidental to the work done in department 5 and do notrequire the widerangeof skills exercised by the sheet metal workers.Because mostof the productsmanufacturedin the sheet metaldepartment are custom built and because of intermittent temporaryshortages of materials, there are occasions when there is insufficientwork in that department to occupy all the employees.On these occa-sions,the Employer, instead of laying off any employees, transfers2In 1946, following a consent election,the U.E. was certified by the Regional Directoras the bargaining representative of all production and maintenance employees employedat the Employer's Chicago,Illinois,plant.The Employer and the U.E. thereafter enteredinto a series of collective-bargaining agreements covering the employees in this unit, themost recent of which expired on September 15, 1952.sOne foreman supervises the employees in departments 1, 3, and 4,the automatiemachines,miscellaneous assembly,and art gun assembly departments.Another foremanis in charge of department 2, which is engaged in commercial gun assembly and miscellaneousgun assembly.Supervision of department 6, which is a nonproduction department com-posed of stockroom employees,shipping and receiving employees,toolmakers and machin-ists, inspectors, and production control employees,is divided among several foremen.4There is one experienced paint sprayer in the department and one painter who worksat night as a general utility man,neither of whom does any sheet metal work.As statedabove, the Sheet Metal Workers would exclude both these employees from its proposed unit. PAASCHE AIRBRUSH COMPANY279them temporarily to sheet metal maintenance or other maintenancetasks orto production jobs in other departments.These transfersoccur infrequently, however, and last only a short time, ranging from1 day to a few weeks8As stated above, the Employer and the U. E. oppose the establish-ment ofa separate unitof sheet metalworkers onthe followinggrounds:(1)That theseemployeesdo notpossess craftskills; (2)that these employeesare transferredto other productionand main-tenancejobs throughout the plant; (3) that the Employer's opera-tions are highly integrated; and (4) that thereis a 6-year historyof bargaining on a plant-wide basis.However, it is clear that the employees in department 5, with theexception of the 2 paint sprayers whom the Sheet Metal Workersdoesnot seek to represent, are engaged in traditional sheet metalwork, exercising the skills of the sheet metal trade, which the Boardhas consistently recognized as a craft.6Thus, of these 19 employees,12 are highly skilled journeymen 7 and theremaining7 are less skilledsheet metal workers who are in variousstages oflearning the trade.These employees work from blueprints and sketches, using the stand-ard power machinery used in the sheet metal trade and their ownpersonal hand tools.Although there is no formal apprenticeship pro-gramat the Employer's plant, the Employer eitherhires experiencedsheet metal workers for these jobs or trains them .8Moreover, thefact that some of the employees in the proposed unit may occasionallyperform duties outside the limits of their recognized craft or workon productsoriginating in other departmentsof the plantdoes notdestroy their identityas a separate craft group,as a majorportionof their time is spent within the recognized scope of their craft8'The Employer asserts that during May, June,and July,1952, approximately 10 percentof the hours worked by department 5 employees was devoted to work outside the depart-ment.However,this estimate includes jobs performed outside the department by the twosprayers,one of whom works as a utility man.4Goodyear Synthetic Rubber Corporation,99 NLRB 882;Air Conditioning and Refrig-erating Association of North Florida,98 NLRB 1810;Campbell Soup Company,98 NLRB741; General FoodsCorporation(Maxwell HouseDivision),97 NLRB 1243;ArmstrongCork Company(LancasterFloorandClosurePlants),97 NLRB 1057;Ford Motor Company,Aircraft EngineDivision,96 NLRB 1075.7 The Employer contends that only seven of these journeymen are journeymen sheetmetal workers because the remaining five do not have skills which are distinctive of thesheet metal craft.Two of these men, the power press operator and the shear operator,are highly skilled craftsmen who work exclusively on sheet metal.With respect to theother three craftsmen,who are classified as are welders,the Board has held that where,as in the instant case,skilled welders are regularly assigned to work with a particularcraft and none of the welders in the plant works out of a general pool,they may properlybe included in the unit of the craft to which they are permanently assigned.JeffersonChemical Company,Inc.,98 NLRB 805;International Paper Company(Southern KraftDivision),96 NLRB 295;McCarthy Chemical Company,86 NLRB 14.' SeeCampbell Soup Company,footnote 6,supra;GeneralFoods Corporation(MaxwellHouse Division),footnote 6,supra;DetroitHardware Manufacturing Company,98NLRB 366.' Paciio Coast Shipbuilders and Ship Repairers,etat.,98 NLRB 196,JeffersonChemicalCompany,Inc.,footnote 7,supra. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, we do not find, on the record before us, that theEmployer's operations are so integrated as to prevent craft sever-ance.10We are convinced that the employees in the Employer'ssheet metal department, excluding the two paint sprayers, are engagedin performing duties traditionally associated with their craft andthat, although their skills are used for production purposes, theyremain a separate distinct group of craft employees whose workis neither repetitive nor synchronized with assembly line operations 11With respect to the contention that craft severance is precluded bythe 6-year history of bargaining on a plant-wide basis, the Boardhas often held under the amended Act that a history of bargainingon a more comprehensive basis does not, of itself, render craft unitsinappropriate.-Accordingly, we find that the employees in the unit sought by theSheet Metal Workers comprise a well-defined craft group and may,if they so desire, constitute a separate appropriate unit.However,a production and maintenance unit, including the employees in thesheetmetal department, may also be appropriate, and the sheetmetal workers may, if they so desire, remain part of the existingproduction and maintenance unit.We find further that the unitrequested by the I. B. E. W. and the Jewelry Workers, that is, aresidual production and maintenance unit, excluding the employeesin the unit sought by the Sheet Metal Workers, may also be appro-priate for the purposes of collective bargaining.We shall direct separate elections among the following groupsof employees employed at the Employer's Chicago, Illinois, plant,excluding office clerical employees, professional employees, guards,and all supervisors as defined in the Act :(a)All employees employed in the Employer's sheet metal de-partment, department 5, excluding paint sprayers and all otheremployees.(b)All remaining production and maintenance employees, in-cluding paint sprayers, but excluding all other employees employedin the Employer's sheet metal department.If a majority of the employees in each of the voting groups (a) and(b) select the same labor organization, the employees in voting group(a) will be taken to have indicated their desire to remain part of theproduction and maintenance unit, and the Regional Director conduct-ing the elections herein is instructed to issue a certification of repre-10 SeeAir Conditioning and Refrigerating AssociationofNorthFlorida,footnote 6,supra; PacificCoastShipbuilders andShipRepairers,etat.,footnote9, supra; ForaMotor Company, Aircraft Engine Division,footnote6, supra.11 AirConditioning and RefrigeratingAssociationof NorthFlorida, footnote6, supra;PacificCoastShipbuilders and Ship Repairers, etal., footnote9, supra.12The Reliance Electric i Engineering Company,98 NLRB 488; Pacific CoastShip-builders and Ship Repairers, etal., footnote 9,supra. PABCO PRODUCTS, INC.281sentatives to the labor organization selected by the employees in suchgroups, which the Board, under such circumstances, finds to be a singleunit appropriate for the purposes of collective bargaining. If, onthe other hand, a majority of the employees in voting group (a) votefor the Sheet Metal Workers, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the elections is instructed to issue a certificationof representatives to such labor organization for this group, whichthe Board, under such circumstances, finds to be a separate unit ap-propriate for the purposes of collective bargaining.Similarly, if amajority of the employees in either voting group (a) or voting group(b) select a labor organization which is not selected by a majority ofthe employees in the other voting group, the Regional Directorconducting the elections is instructed to issue a certification ofrepresentatives to the labor organization selected by the employeesin each of these groups, which the Board, under such circumstances,finds to be separate units appropriate for the purposes of collectivebargaining. In the event that the employees in either or both of thesevoting groups do not select any labor organization, the Regional Di-rector conducting the elections herein is instructed to issue a certificateof results of election with respect to such voting group or groups.[Text of Direction of Elections omitted from publication in thisvolume.]PABCO PRODUCTS, INC.andLOCAL68,INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,AFL,PETITIONER.Case No. 4-RC-1721.Novem-ber 13,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.101 NLRB No. 88.